Citation Nr: 1215864	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a left ankle disability. 

4.  Entitlement to service connection for a psychiatric disorder, to include depression with anxiety.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This matter also is on appeal of a July 2007 rating decision in which the RO determined that, as new and material evidence had not been received, the previously denied claim of service connection for a cervical spine disability would not be reopened. 

A Board hearing was held before the undersigned Veterans Law Judge at the RO in August 2008. 

A January 2010 Board decision reopened the Veteran's claim for entitlement to service connection for a cervical spine disability, denied a claim for entitlement to service connection for tenosynovitis of the right wrist, and remanded all of the claims listed on the title page above.  The claims have been returned to the Board for further appellate review.

In June 2009, the Veteran notified VA that he was withdrawing his power of attorney for his current service representative, the Disabled American Veterans, and would represent himself before the Board.  Unfortunately, although noted in the decision, the prior remand listed DAV as the Veteran's representative.  There has been some confusion concerning this issue since the prior remand.  The AMC should note that the Veteran is currently unrepresented.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In February 2009, the United States Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for a psychiatric disorder, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information submitted by the claimant or obtained by VA."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record reflects that the Veteran has been diagnosed with a wide variety of psychiatric disorders.  The Board has thus reframed the issue on appeal accordingly.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Concerning the Veteran's claim of service connection for a psychiatric disorder, the Board notes that he was reported as being intoxicated while on active service in Germany.  A July 1977 in-service treatment note indicates that the Veteran self-referred for abusing methadone, alcohol, and cannabis with past use of heroin and amphetamines.  He was treated for substance abuse with rehabilitation while on active duty during 1977 and 1978.  A June 1977 psychiatric evaluation indicates a diagnosis of non-psychotic organic brain syndrome with alcohol.  The Veteran additionally complained of feeling nervous in September 1977, October 1977, and November 1977.  An October 1977 treatment note indicates complaints of nervousness with an assessment an anxiety reaction, either caused by a nervous condition or drugs.  

VA treatment records indicate psychiatric diagnoses with treatment beginning in November 1999.  The Veteran has received recent treatment for psychiatric diagnoses since the time of his claim for service connection, to include dysthmia, major depressive disorder and adjustment disorder as well as rule out malingering for disability.  However, a clinical note dated February 2011 indicates that he was resistant to treatment for his depression and he was fixated on obtaining Social Security and VA disability payments.  The provider suspected that he was using the mental health visits in order to support his claims for disability.  A June 2011 treatment note indicates that the Veteran's seeking financial compensation for his various mental and physical disabilities may be negatively affecting his response to treatment.  

The Veteran additionally claims that he has depression due to pain from his numerous physical maladies.

The Veteran has not been afforded a VA examination to determine if he has an acquired psychiatric disability which is related to active service.  Such must be accomplished on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the claims for lumbar and cervical spine disorders, the Veteran complained of back pain in May 1977 and July 1977.  He was additionally placed on profile for lower back strain in February 1977.  

A February 2009 statement from his VA provider indicates that the Veteran has degenerative disc disease of the cervical spine.  The VA treatment records, specifically one dated February 2010, indicate moderate to severe spinal canal stenosis of the lumbar spine and a mild left neural foramina narrowing of the cervical spine.  

The Veteran was afforded a VA examination in June 2007 to determine if a cervical spine or lumbar spine condition is related to active service.  Unfortunately, the examination report was insufficient, as it neglected to consider the entirety of the Veteran's documented in-service treatment and his allegations of continuity of symptomatolgy.  Thus, the Veteran should be afforded an additional VA examination to determine if he has a cervical spine or lumbar spine disorder which is related to active service.  Id.

Concerning the claim of service connection for a left ankle disability, the Veteran was treated on multiple occasions for a left ankle injury in 1977, and he was placed on a profile in October of that year.

A February 2009 statement from his VA provider indicates that he has chronic pain in the left ankle with current evaluation and treatment.

The Veteran has not had a VA examination to determine if he has a left ankle disability which is related to active service.  Thus, he should be afforded an additional VA examination to determine the etiology of that disorder.

Additionally, the Veteran has indicated that he had received private treatment from Dr. H.  He should be requested to submit information and privacy releases for all treatment for the disabilities at issue.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers to include Dr. D.H., VA and non-VA, who have treated him for the disabilities on appeal.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the nature of any cervical spine disability, low back disability, and left ankle disability and to obtain an opinion as to whether any disabilities found are related to service. The claims file should be provided to and reviewed by the examiner. 

Following review of the claims file and examination of the Veteran, the examiner should indicate an opinion as to whether there is a 50 percent or better probability that she has a current cervical spine disability, low back disability and/or left ankle disability that is related to active duty, to include in-service treatment.  The examiner should take into account the Veteran's statements concerning continuity of symptomatology and documented in-service treatment.  The examiner should provide a clear rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative. 

Relevant medical records must be made available to the examiner if review of such records is necessary to ensure an adequate examination - either in the Virtual VA eFolder, or, if the eFolder not available (such as if the examiner has no access to Virtual VA) - then via paper copies that are printed out for the examiner.

3.  Schedule the Veteran for a psychiatric examination to determine the nature of any psychiatric disability and to obtain an opinion as to whether any disabilities found are related to service.  The claims file should be provided to and reviewed by the examiner. 

Following review of the claims file and examination of the Veteran, the examiner should offer an opinion as to whether there is a 50 percent or better probability that he has a current psychiatric disability that is related to active duty, to include in-service treatment.  The examiner should provide a clear rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative. 

The examiner should additionally comment if there is any evidence in the claims file to warrant service connection based on psychosis within one year of discharge from active duty.

Relevant medical records must be made available to the examiner if review of such records is necessary to ensure an adequate examination - either in the Virtual VA eFolder, or, if the eFolder not available (such as if the examiner has no access to Virtual VA) - then via paper copies that are printed out for the examiner.

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

